 


114 HR 2425 IH: To amend the Federal Food, Drug, and Cosmetic Act with respect to the recognition of standards.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2425 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Shimkus introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act with respect to the recognition of standards. 
 
 
1.Recognition of standardsSection 514(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360d(c)) is amended— (1)in paragraph (1), by inserting after subparagraph (B) the following new subparagraphs: 
 
(C) 
(i)Any person may submit a request for recognition under subparagraph (A) of all or part of an appropriate standard established by a nationally or internationally recognized standard organization. (ii)Not later than 60 days after the Secretary receives such a request, the Secretary shall— 
(I)make a determination to recognize all, part, or none of the standard that is the subject of the request; and (II)issue to the person who submitted such request a response in writing that states the Secretary’s rationale for that determination, including the scientific, technical, regulatory, or other basis for such determination; 
(iii)The Secretary make a response issued under clause (ii)(II) publicly available, in such manner as the Secretary determines appropriate. (iv)The Secretary shall take such actions as may be necessary to implement all or part of a standard recognized under subclause (I), in accordance with subparagraph (A).  
(D)The Secretary shall make publicly available, in such manner as the Secretary determines appropriate, the rationale for recognition under subparagraph (A) of part of a standard, including the scientific, technical, regulatory, or other basis for such recognition.; and (2)by adding at the end the following new paragraphs: 
 
(4)Training on use of standardsThe Secretary shall provide to all employees of the Food and Drug Administration who review premarket submissions for devices periodic training on the concept and use of recognized standards for purposes of meeting a premarket submission requirement or other applicable requirement under this Act, including standards relevant to an employee’s area of device review. (5)Guidance (A)Draft guidanceThe Secretary shall publish guidance identifying the principles for recognizing standards under this section. In publishing such guidance, the Secretary shall consider the experience with, and reliance on, a standard by other Federal regulatory authorities and the device industry, and whether recognition of a standard will promote harmonization among regulatory authorities in the regulation of devices. 
(B)TimingThe Secretary shall publish— (i)draft guidance under subparagraph (A) not later than 12 months after the date of the enactment of the 21st Century Cures Act; and 
(ii)final guidance not later than 12 months of the close of the public comment period for the draft guidance under clause (i)..  